Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed 10/06/2020.  Claims 2-3, 7, 15, 18 and 20 are cancelled.  Claims 1, 4-6, 8-14, 16-17 and 19 are pending.  

Response to Arguments
Applicant's arguments filed April 6, 2020 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites “the host device receiving communication from the signaling server that that viewer device has received the identifier.” The specification however, does not support this limitation.  The specification recites that that signaling server confirms to the viewing device 130 that the connection is valid …” [paragraph 0060 of the specification].  The specification does not support the host device receiving a confirmation from the signaling server.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-14, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural the relationships between the signaling server, the host device and the viewer device.  It is not clear from the claim if the signaling server is hosted by the host device, the viewer device, or if it is a standalone device.  For purposes of interpretation, examiner is reading in light of the specification, which states that the server may be hosted by the host device [pp 0025 of the specification].

Further, Claim 1 recites “transmitting, from the host device, the application project resources;” Claim 14 recites, “receiving, at the viewer device;” Claim 17, recites “transmit application project resources to viewer device in a communications network;” Claim 19 recites, “receive the application project resources from the host device.”  It is unclear if the connection established through the signaling server is used to do the transmitting to and from the host device, especially if it is a signaling server hosted on the host device.  The claims recite that the signaling server is used to establish the peer-to-peer connection, but this does not preclude the connection going through a signaling server, as the connection that is established can connect two devices, under the broadest reasonable interpretation of “establish a connection.”

As per claim 1, the claim recites “communicating the identifier to the viewer device.” It is unclear in the claim if it is the signaling server or the host device which communicates the identifier to the viewer device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-9, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nigul United States Patent Application Publication No.  2012/0060143 in view of Muoh, A Tutorial on Gnutella, Bit-torrent and Freenet Protocols (May 2006).

As per claim 1, Nigul teaches a method of testing an application, comprising:
establishing, from a host device, a peer-to-peer connection with a viewer device in a communications network, wherein the host device is a computing device which contains application project resources to be shared [p2p collaborative deployment system (pp 0044); software components built by different developers (pp 0049); request to artifact (pp 0065)],

transmitting, from the host device, the application project resources to the viewer device to enable testing of the application at the viewer device [request permission from one data processing system and verify compatibility with first (pp 0043); create and make changes to software components and incorporate into current build (pp 0049-0050)],
the testing being performed by a user of the viewer device, wherein the application project resources comprise one or more executable files arranged to be loaded and executed by the viewer device such that the viewer device can run and test the application using the one or more executable files, and wherein testing comprises amending the contents of the application project resources by the viewer device and making a new version of the application project resources available to the host device [each software developer confirms operability of component and compiles component (pp 0051); live components and earlier iterations of software components are built into the build (pp 0050)]; and
receiving, at the host device, data relating to the testing of the application [submit various patches of code (pp 0045-0046); incorporate into current build at server (pp 0049-0050),  process 500 informs of identified errors (pp 0075, 0082)].  
Nigul does not explicitly teach a host device, utilizing a signaling server, and wherein the signaling server is used only to establish the peer-to-peer connection by: the host device obtaining an identifier from the signaling server, communicating the identifier to the viewer device; establishing the peer-to-peer connection between the host device and the viewer 
However, in analogous art, Muoh teaches a host device, utilizing a signaling server,
and wherein the signaling server is used only to establish the peer-to-peer connection [hybrid p2p use central super nodes for sole purpose of indexing resources (page 2 lines 4-5)] by:
the host device obtaining an identifier from the signaling server, communicating the identifier to the viewer device [contacting known member for network to request establish question (page 2, section 2.1 2nd paragraph)];
establishing the peer-to-peer connection between the host device and the viewer device in response to the host device receiving confirmation from the signaling server that the viewer device has received the identifier [once Gnutella peer obtains address and sends string (page 2, section 2.1, 3rd paragraph)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the P2P connection of Nigul with the connection of Muoh.  A person of ordinary skill in the art would have been motivated to do this to utilize well known p2p connection protocols to connect devices.

As per claim 4, Nigul in view of Muoh teaches the method of claim 1.  Nigul does not explicitly teach wherein obtaining the identifier is initiated within a web browser application running on the host device. 
rd paragraph).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the P2P connection of Nigul with the connection of Muoh.  A person of ordinary skill in the art would have been motivated to do this to utilize well known p2p connection protocols to connect devices.

As per claim 5, Nigul in view of Muoh teaches the method of claim 1.  Nigel does not teach wherein communicating the identifier comprises: transmitting a uniform resource locator (URL) to the viewer device over a channel that does not include the signaling server.  
However, in analogous art, Muoh teaches wherein communicating the identifier comprises: transmitting a uniform resource locator (URL) to the viewer device over a channel that does not include the signaling server [remote host replies with Gnutella ok/n/n and accept incoming connection (page 2-3, Section 2.1, 3rd paragraph)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the P2P connection of Nigul with the connection of Muoh.  A person of ordinary skill in the art would have been motivated to do this to utilize well known p2p connection protocols to connect devices.



However, in analogous art, Muoh teaches wherein the URL comprises the identifier [TCP/IP connection including a string which includes protocol version (Page 2, Section 2.1, 3rd paragraph)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the P2P connection of Nigul with the connection of Muoh.  A person of ordinary skill in the art would have been motivated to do this to utilize well known p2p connection protocols to connect devices.
 
As per claim 8, Nigul in view of Muoh teaches the method of claim 1, wherein the data relating to the testing of the application comprises data relating to the performance of the application running on the viewer device [Nigul: submit various patches of code (pp 0045-0046)].  

As per claim 9, Nigul in view of Muoh teaches the method of claim 8, wherein the data relating to the performance of the application comprises one or more of: viewer device performance data, application performance data, software data, and hardware data [Nigul: software components (pp 0049-0050); submit various patches of code (pp 0045-0046);  process 500 informs of identified errors (pp 0075, 0082)].



As per claim 13, Nigul in view of Muoh teaches the method of claim 1, wherein the application project resources further comprise one or more of computer logic, image files, audio files and video files [Nigul: process 500 informs of identified errors (pp 0075, 0082)].

As per claim 14, Nigul teaches a method of testing an application, comprising: e	establishing, at a viewer device, a peer-to-peer connection with a host device by: receiving, at the viewer device, an identifier, wherein the host device is a computing device which contains application project resources to be shared [p2p collaborative deployment system (pp 0044); software components built by different developers (pp 0049); request to artifact (pp 0065)],
receiving, at the viewer device, the application project resources from the host device, wherein the application project resources comprise one or more executable files arranged to be loaded and executed by the viewer device such that the viewer device can run and test the application  [request permission from one data processing system and verify compatibility with first (pp 0043); create and make changes to software components and incorporate into current build over P2P connection (pp 0049-0050)]; and

wherein testing comprises amending the contents of the application project resources by the viewer device and making a new version of the application project resources available to the host device [live components and earlier iterations of software components are built into the build (pp 0050), submit various patches of code (pp 0045-0046); incorporate into current build at server (pp 0049-0050), process 500 informs of identified errors (pp 0075, 0082)].
Nigul does not explicitly teach transmitting, from the viewer device, the identifier to a signaling server, and establishing the peer-to-peer connection with the host device in response to the signaling server receiving the identifier; and wherein the signaling server is used only to establish the peer-to-peer connection.
However, in analogous art, Muoh teaches wherein the signaling server is used only to establish the peer-to-peer connection [hybrid p2p use central super nodes for sole purpose of indexing resources (page 2 lines 4-5)] by:
transmitting, from the viewer device, the identifier to a signaling server, and establishing the peer-to-peer connection with the host device in response to the signaling server receiving the identifier [contacting known member for network to request establish nd paragraph); once Gnutella peer obtains address and sends string (page 2, section 2.1, 3rd paragraph)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the P2P connection of Nigul with the connection of Muoh.  A person of ordinary skill in the art would have been motivated to do this to utilize well-known p2p connection protocols to connect devices.

As per claim 16, Nigul in view of Muoh teaches the method of claim 14.
Nigul does not explicitly teach wherein the identifier is transmitted to the signaling server through a web browser application running on the viewer device.  
However, in analogous art, Muoh teaches wherein the identifier is transmitted to the signaling server through a web browser application running on the viewer device [p2p used over internet, well known and established in the art to use web browsers on internet (Page 2, Section 2, 3rd paragraph).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the P2P connection of Nigul with the connection of Muoh.  A person of ordinary skill in the art would have been motivated to do this to utilize well known p2p connection protocols to connect devices.

Claims 17 and 19 are rejected, mutatis mutandis, as claims 1 and 14 as they do not further limit or define over the claims.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the rejection of the base claims are resolved.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/UZMA ALAM/             Primary Examiner, Art Unit 2457